Citation Nr: 1230462	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  09-25 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy (claimed as radiculopathy), right lower extremity, to include as secondary to service-connected degenerative disc disease of the lumbar spine.

2.  Entitlement to an effective date prior to October 8, 2008, for the assignment of a separate rating for radiculopathy, left lower extremity, as a manifestation of the service-connected degenerative disc disease of the lumbar spine.

3.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Marine Corps League



ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to May 1985, and from October 1986 to December 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2008, October 2008, August 2009, June 2010, and August 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board notes that the Veteran specified in his April 2011 and March 2012 substantive appeals (VA Form 9) that he does not want a BVA hearing.  (The Veteran left all boxes as to that question blank in his July 2009 VA Form 9.)  Therefore, the Board finds that the Veteran's representative's September 2011 statement-in which he wrote that the Veteran had requested a BVA travel section hearing in his April 2011 VA Form 9-is in error, and a BVA hearing is not sought.

In February 2012, the Veteran testified at a hearing before a Decision Review Officer (DRO).  A transcript of that hearing has been associated with the claims file.

The issues of (1) entitlement to service connection for peripheral neuropathy (claimed as radiculopathy), right lower extremity, to include as secondary to service-connected degenerative disc disease of the lumbar spine, and (2) entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's May 17, 2007 VA treatment record relates to left lower extremity radiculopathy as a result of his service-connected degenerative disc disease of the lumbar spine and is an informal claim for the assignment of a separate rating.

2.  This is the first date on which it was factually ascertainable that the Veteran met eligibility requirements for the assignment of a separate rating for left lower extremity radiculopathy as a result of his service-connected degenerative disc disease.


CONCLUSION OF LAW

The criteria for an earlier effective date of May 17, 2007 for the assignment of a separate rating for radiculopathy of the left lower extremity as a result of the service-connected degenerative disc disease of the lumbar spine are met.  38 U.S.C.A. §§ 501, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.157, 3.400, 4.71a (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, a January 2008 letter, sent prior to the August 2009 rating decision, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the January 2008 letter informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records, as well as VA examination and treatment records and private treatment records, have been obtained and considered.  In this regard, neither the Veteran nor his representative has identified any outstanding treatment records that have not been obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available records.

The Veteran was also afforded a VA examination in October 2008 in conjunction with the increased rating claim on appeal.  Neither the Veteran nor his representative has alleged that such is inadequate for rating purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's left lower extremity radiculopathy as a result of his service-connected degenerative disc disease as is includes an interview with the Veteran and a full examination addressing the relevant rating criteria.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  An Effective Date prior to October 8, 2008, for the Assignment of a Separate Rating for Radiculopathy, Left Lower Extremity

At issue in this case is whether the Veteran is entitled to an effective date earlier than October 8, 2008 for the assignment of a separate rating for left lower extremity radiculopathy as a manifestation of his service-connected degenerative disc disease of the lumbar spine.  As discussed in greater detail below, the Veteran, through his representative, asserts that he is entitled to an earlier effective date because his left lower extremity radiculopathy should be rated as a manifestation of his service-connected degenerative disc disease of the lumbar spine.

The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability occurred, if application is received within one year from such date; otherwise, the effective date will be the date of receipt of the claim for increase, or the date the entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 3.400(o).

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. App. 125, 126 (1997).  Thus, three possible effective dates may be assigned depending on the facts of a case:  (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).  Harper, 10 Vet. App. at 126; Hazan v. Gober, 10 Vet. App. 511, 519-20 (1997).  Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).

Applicable regulations further provide that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p); see also, MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).  A claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).

Any claim for VA benefits must be submitted in the form prescribed by the Secretary.  38 U.S.C.A. § 5101(a) (West 2002).  Section 5101(a) is a clause of general applicability and mandates that a claim must be filed in order for any type of benefit to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

An informal claim is any communication indicating an intent to apply for one or more benefits, and must identify the benefit sought.  38 C.F.R. § 3.155(a); see also, King v. Shinseki, 23 Vet. App. 464, 470-71 (2010) (holding that a veteran's statements recorded during a VA examination expressing a wish or desire to obtain service connection did not constitute new and material evidence or informal requests to reopen his previously disallowed service connection claim for schizophrenia).  Such a communication may be from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.

Pursuant to 38 C.F.R. § 3.157(a), the:

Effective date of pension or compensation benefits, if otherwise in order, will be the date of receipt of a claim or the date when entitlement arose, whichever is the later.  A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or Department of Veterans Affairs issue, if the report relates to a disability which may establish entitlement.

Regulation 38 C.F.R. § 3.157(b) specifies that:

Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of one of the following will be accepted as an informal claim for increased benefits or an informal claim to reopen.

Regulation 38 C.F.R. § 3.157(b) enumerates that an informal claim for increased benefits will be accepted based on (1) VA or uniformed services reports of examination or hospitalization, (2) evidence from a private physician or layman, or (3) records submitted by a State or other institutions.  With respect to VA examination or hospitalization records, the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  38 C.F.R. § 3.157(b)(1).  With respect to evidence from a private physician or layman, the date of receipt of such evidence by VA will be accepted as the date of receipt of a claim.  38 C.F.R. § 3.157(b)(2).

In a July 2009 letter, the Veteran's representative asserts that the Veteran's claim for an increased rating for his service-connected degenerative disc disease of the lumbar spine implicitly included the assignment of separate ratings for any associated objective neurological abnormalities, as outlined in 38 C.F.R. § 4.71a, Diagnostic Code 5237, Note 1.  Under that provision, VA must evaluate any associated objective neurologic abnormalities separately, under an appropriate diagnostic code.

Given the foregoing, the Veteran's representative argues that the assignment of a separate rating for radiculopathy of the left lower extremity was part of the claim for an increased rating, as opposed to a separate stand-alone claim of secondary service connection.  In light of the regulations, including the diagnostic code referring to rating the service-connected degenerative disc disease of the lumbar spine, the Board concurs with the Veteran's representative's reasoning.  As such, the Board must ascertain the earliest effective date permissible under law.

The Board finds that an effective date of May 17, 2007, but not earlier, for the assignment of a separate rating for radiculopathy of the left lower extremity as a result of the service-connected degenerative disc disease of the lumbar spine is warranted in this case.  The Veteran's records include a May 17, 2007 VA treatment record showing a history of leg pains which were characterized as "worsening."  The Board acknowledges that there are also multiple VA treatment records-including dated May 2007 and August 2007-in which clinicians found the Veteran to have no radiating pain into his lower extremities, sensation intact, and negative straight leg raising tests.  However, the May 17, 2007 report is consistent with the findings of the October 2008 VA examiner.  Specifically, after noting that the Veteran reported having sharp, knife-like pain radiating down his left leg, the October 2008 VA examiner found that his straight leg raising test was positive on the left.  The October 2008 VA examiner diagnosed the Veteran with a low back strain with L4-L5 and L5-S1 radiculopathy and degenerative disc disease.

The Board finds that the Veteran's May 17, 2007 VA treatment record, which shows worsening leg pain, is the date of receipt of his informal claim for the assignment of a separate rating for radiculopathy of the left lower extremity as part of his service-connected degenerative disc disease of the lumbar spine because it relates to a disability which may establish entitlement.  38 C.F.R. § 3.157.

The Veteran is not entitled to an effective date earlier than May 17, 2007 for the assignment of a separate rating for left lower extremity radiculopathy as a result of his service-connected degenerative disc disease.  In this regard, the Board finds that  no earlier formal or informal claim of entitlement is of record, as the Veteran did not request a determination of entitlement, or evidence a belief in entitlement, to an increased rating prior to that date.  38 C.F.R. § 3.1(p).  The Board further finds that no earlier informal claim of entitlement is of record as no VA treatment records concerning the of left lower extremity radiculopathy prior to May 17, 2007, or evidence from a private physician or layman, or records submitted by a State or other institution, were received by VA prior to May 17, 2007.  38 C.F.R. § 3.157.

The Board notes that it is unable to accept the Veteran's private physician's May 18, 2005 diagnosis of lumbar radiculopathy into the Veteran's left thigh as evidence supporting an effective date earlier than May 17, 2007, because the date of VA's receipt of such evidence is February 4, 2008.  Evidence from a private physician or layman will be considered as an informal claim as of the date of VA's receipt thereof.  38 C.F.R. § 3.157(b)(2).

Furthermore, an effective date prior to May 17, 2007 is not warranted because it is not factually ascertainable that an increase in disability occurred within one year of the Veteran's May 17, 2007 informal claim.  38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 3.400(o).  In that regard, no evidence of left lower extremity radiculopathy within one year prior to the Veteran's May 17, 2007 informal claim is of record.

Therefore, the Board finds that the effective date for the assignment of a separate rating for radiculopathy of the Veteran's left lower extremity as part of the rating for the Veteran's service-connected degenerative disc disease of the lumbar spine is May 17, 2007-the date of the Veteran's informal claim.



ORDER

A May 17, 2007 effective date for the assignment for a separate rating for radiculopathy of the left lower extremity is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

While on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his peripheral neuropathy (claimed as radiculopathy) of the right lower extremity, and his degenerative disc disease of the lumbar spine.  Thereafter, any identified records, to include those from the Ann Arbor, Michigan VA Medical Center dated from March 2010 to the present that are not already included in the claims file, should be obtained for consideration in the Veteran's appeal.

Peripheral Neuropathy of the Right Lower Extremity

The Veteran's service treatment records include multiple findings relating to his service-connected degenerative disc disease of the lumbar spine and his service-connected right knee disability, as well as evidence showing the absence of peripheral neuropathy or radiculopathy of his right lower extremity related to his lumbar spine disability, as specified in the following two paragraphs.

In-service clinicians found that the Veteran's (since service-connected) right knee disability caused radiating pain in service.  In February 1989, the Veteran reported having pain in his knees which radiated into his shins and calves when walking; the clinician diagnosed very minor swelling and minor redness above and below his kneecaps, and noted a profile for fallen arches.  In August 1990, the Veteran was found to have chronic lower extremity pain from the knees down, and he was put on renewed profile for that condition.  In November 1990, a clinician diagnosed the Veteran with "chronic lower extremity pain" and noted that he was on "profile."

In-service clinicians also made specific findings that the Veteran had no radiculopathy resulting from his (since service-connected) degenerative disc disease of the lumbar spine, and that he was neurologically intact.  In May 1990, a clinician diagnosed the Veteran with musculoskeletal low back pain (MSLBP) and pulled paraspinal muscles; the clinician found that the Veteran had no radiculopathy, and was neurologically intact.  In September 1991, a clinician diagnosed the Veteran with mechanical low back pain, and found that there was no radiculopathy.  In October 1991, a clinician again diagnosed the Veteran with mechanical low back pain, and found that he was neurologically intact.  Additionally, an Army hospital record dated July 1991 includes findings of tenderness in the lumbar paraspinal muscles with negative straight leg raises and normal motor, sensory and reflex examinations of his lower extremities.

In Reports of Medical Examination dated September 1986 and October 1991, clinicians found that the Veteran's lower extremities, neurologic system, spine, and other musculoskeletal systems were normal.  In Reports of Medical History dated September 1986 and October 1991, the Veteran reported that he did not have, and had never had, neuritis.

The Veteran's postservice medical treatment suggest a finding of peripheral neuropathy, as opposed to radiculopathy.  The question becomes whether any finding of either peripheral neuropathy or radiculopathy affecting the right lower extremity is related to service.  If such condition is not related to service, the question becomes whether such condition is caused by or aggravated by the Veteran's service-connected disabilities, including degenerative disc disease of the lumbar spine, retropatellar pain syndrome of the right and left knee, radiculopathy of the left lower extremity.

Specifically, the VA examination reports of record do not adequately address whether it is at least as likely as not (i.e. at least a 50 percent probability) that the Veteran's right lower extremity peripheral neuropathy (claimed as radiculopathy) is due to service, including his diagnoses in his aforementioned February 1989, August 1990, and November 1990 service treatment records.  Furthermore, opinions are required as to whether the Veteran's right lower extremity peripheral neuropathy (claimed as radiculopathy) was at least as likely as not caused or aggravated (i.e., permanently increased in severity beyond the natural progress of the disease) by his service-connected left lower extremity radiculopathy, degenerative disc disease of the lumbar spine, and bilateral retropatellar pain syndrome.

Degenerative Disc Disease of the Lumbar Spine

With respect to the Veteran's claim for entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine, a remand is necessary in order to afford the Veteran a new examination so as to determine the current nature and severity of that disability.  In this regard, the Board observes that the Veteran was last examined by VA for his spine in October 2008, and his most recent VA and private treatment records are approximately two years old and reflect that he receives injections for lumbar spine pain.  Because no more recent evidence is of record, a new examination for his degenerative disc disease of the lumbar spine is warranted.  See Snuffer v. Gober, 10 Vet.App. 400 (1997); Caffrey v. Brown, 6 Vet.App. 377 (1994); VAOPGCPREC 11-95 (1995).

Additionally, an examination is required in order to determine the effects of the Veteran's service-connected degenerative disc disease of the lumbar spine on his employability, as such is considered part and parcel of a claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his peripheral neuropathy (claimed as radiculopathy) of the right lower extremity and degenerative disc disease of the lumbar spine.  After securing any necessary authorization from him, obtain all identified treatment records, to include the records from the Ann Arbor, Michigan VA Medical Center dated from March 2010 to the present that are not already included in the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining the records described above, the Veteran should be scheduled for a new VA examination in order to determine the nature and etiology of his peripheral neuropathy (claimed as radiculopathy) of the right lower extremity.  The claims file and a copy of this Remand must be made available to the examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

The examiner must identify all right lower extremity neuropathies and radiculopathies found to be present.  For each such disorder diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. at least a 50 percent probability) to have resulted from or been incurred during his service.  

Also, with respect to each such disorder diagnosed, the examiner should offer an opinion on whether it was at least as likely as not caused or aggravated (i.e., permanently increased in severity beyond the natural progress of the disease) by his service-connected (1) left lower extremity radiculopathy, (2) degenerative disc disease of the lumbar spine, and (3) bilateral retropatellar pain syndrome.

The rationale for all opinions offered should be provided.  In providing the opinions, the examiner should specifically consider the Veteran's documented February 1989, August 1990, and November 1990 in-service findings of right lower extremity pain.

3.  Then, schedule the Veteran for an examination to determine the current nature and severity of his service-connected degenerative disc disease of the lumbar spine.  The examiner should be provided with the Veteran's claims file and fully review it.

The examiner should specifically address the following:

a) Provide the range of motion of the lumbar spine (extension, forward flexion, left and right lateral flexion and left and right rotation), expressed in degrees, as well as state whether there is any favorable or unfavorable ankylosis of the back.

b) Determine whether the back exhibits weakened movement, excess fatigability, or incoordination attributable to the service connected back disorder and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  The examiner should also express an opinion on whether pain could significantly limit functional ability during flare-ups or when the back is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.

c) State whether the Veteran's service-connected degenerative disc disease of the lumbar spine is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment.  The diagnostic criteria applicable to nerve impairment distinguish the types of paralysis: complete and incomplete.  Under incomplete paralysis, the degree of paralysis is further broken down into three categories: mild, moderate, and severe.  With those categories in mind, classify the Veteran's low back disability, distinguishing among the categories and using the results of all pertinent testing of record.  Conduct all necessary sensory, reflex, and motor testing, to specifically include EMG and nerve conduction tests.  Explain, in terms meaningful to a layperson, the base line results versus those obtained for the Veteran.  Explain the meaning of any abnormal results that are obtained.

d) State whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months. This should also be addressed for each year beginning in 2008 to the present.

The examiner should note that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

e) Discuss the impact that the Veteran's degenerative disc disease of the lumbar spine has on his employability, to include whether such renders him unemployable.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
K.OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


